Citation Nr: 0534330	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  03-28 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) education benefits in the 
amount of $559.34.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active military service from January 1975 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
in Atlanta, Georgia.

The veteran testified before the undersigned Veterans Law 
Judge at the Montgomery, Alabama RO in August 2004.  A 
transcript of that hearing has been associated with the 
record.


FINDINGS OF FACT

1.  The overpayment of VA benefits in the amount of $559.34 
was not due to the veteran's fraud, misrepresentation or bad 
faith.

2.  In December 2000 and February 2001, Alabama Career 
College certified that the veteran would complete 36 credit 
hours over a one year period; in May 2001 it submitted a 
corrected certification indicating that the courses were 
measured in clock hours.

3.  The Alabama Career College course catalog indicates that 
a student who attempts 12 semester hours of credit is 
considered a full time student; the veteran reasonably relied 
on that catalog to conclude that she was a full time student.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran, and recovery of the overpayment of 
VA education benefits in the amount of $559.34, would be 
against equity and good conscience and, therefore, is waived.  
38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  However, the notice and duty-to-assist provisions 
of the VCAA do not apply in cases addressing waiver of 
overpayment.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

Factual Background

Review of the record indicates that the veteran completed an 
application for education benefits in August 2000.  She 
indicated that she would be starting a training program in 
medical transcription that month at Alabama Career College 
(ACC) in Huntsville, Alabama.  

A curriculum listing from ACC notes both clock hours and 
semester credits for the medical transcription program.  
Completion of the program required successful completion of 
720 clock hours, or 36 credit hours.  The course catalog 
indicates that a student must attempt at least 12 semester 
hours of credit to be considered a full time student.

In December 2000, the financial aid director at ACC certified 
that the veteran would complete 36 credit hours during the 
period from August 2000 to August 2001.  A February 2001 
certification also indicated that the veteran would complete 
36 credit hours during that period.  In May 2001 the 
financial aid director completed an additional certification, 
indicating that the veteran's courses were measured in clock 
hours.  

The veteran's transcript indicates that she successfully 
completed the medical transcription program, and graduated in 
August 2001.

Based upon the May 2001 certification from ACC, the RO 
created an overpayment.  In August 2001, the veteran 
requested waiver of the debt.  She noted that she had been 
attending classes at ACC since August 2000, for 15 hours per 
week.  She expressed confusion that such hours were 
considered three quarter time.  

In October 2001 the Committee on Waivers and Compromises 
denied the veteran's waiver request.  The Committee concluded 
that the veteran had been unjustly enriched, and that she 
should have certified her time correctly regardless of 
whether ACC did not provide correct information.  

In an October 2001 letter, the veteran maintained that she 
had been a full time student.  She included information from 
the student handbook, which indicated that a student that 
attempted 12 semester hours was considered to be attending 
full time.  She argued that she had worked hard for a full 
year.

In an undated letter to the veteran, the education officer at 
the Atlanta RO indicated that ACC was on clock hours, and not 
semester or quarter hours.  It was noted that 15 clock hours 
constituted three quarter time, and not full time attendance.  

In her February 2002 notice of disagreement, the veteran 
urged that ACC had reported her student status incorrectly.  
She again pointed to the student handbook, which stated that 
12 hours was considered full time attendance.  She stated 
that the person in charge of financial paperwork at ACC told 
her that she had never completed a VA benefit package and 
that she would have to read up on what to do.  The veteran 
noted that she was unable to reach the school because they 
lost their accreditation after her graduation.  She related 
that the money she received from VA had been used to pay her 
student loans, and that she still owed more than $2600.  

At her August 2004 hearing, the veteran testified that she 
had believed that the courses she took constituted a full 
time schedule.  She stated that she was not apprised that her 
schedule was not considered full time until after she 
graduated.  She pointed out that the student brochure stated 
that 12 semester hours was considered to be full time.  


Analysis

VA law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, or, (3) bad faith.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.965(b).  For "misrepresentation," there must be 
willful misrepresentation of a material fact or willful 
failure to disclose a material fact.  The misrepresentation 
must be more than non-willful or mere inadvertence.  38 
C.F.R. §§ 1.962(b), 1.965(b).  "Bad faith" refers to "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense."  38 C.F.R. § 1.965(b)(2).  Conduct by a 
claimant undertaken with intent to seek an unfair advantage, 
with knowledge of the likely consequences, and with resulting 
loss to the government is required for a showing of bad 
faith.  Id.  In Richards v. Brown, 9 Vet. App. 255 (1996), 
the United States Court of Appeals for Veterans Claims 
(Court) found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.

The Board finds that there is no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  There is no indication that the 
veteran willfully deceived VA, or that her conduct was 
undertaken with the intent to seek an unfair advantage.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, waiver is not precluded pursuant to 
38 U.S.C.A. § 5302(a).  Therefore, in order to decide the 
matter on appeal, the Board must determine whether recovery 
of the indebtedness would be against equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. § 
5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent 
regulation in this case provides that the standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  In this case, the veteran 
relied on the ACC publication which indicated that a student 
attempting 12 semester hours was considered a full time 
student.  The veteran's transcript indicates that she 
successfully completed 12 credit hours each semester of her 
enrollment.  ACC's published curriculum for the medical 
transcription program shows courses measured in both clock 
hours and semester credits.  Moreover, the ACC financial aid 
director twice certified that the veteran would be completing 
36 semester hours over a one-year period.  In sum, it is not 
clear whether the veteran's actions, or lack thereof, 
contributed substantially to the creation of the debt.  Based 
upon review of the materials published by ACC, the Board 
concludes that it was reasonable for the veteran to assume 
that she was, in fact, a full time student.  The RO relied on 
ACC's certification of the veteran as a full time student.  
It was not until her curriculum was nearly complete that the 
ACC financial aid office certified her attendance in clock 
hours as opposed to semester credits.  The veteran has 
indicated that the financial aid officer at ACC had expressed 
that she had little knowledge of the paperwork involved for 
VA education benefits.  The Board has no reason to doubt the 
veteran's veracity in that matter.  

In view of the above discussion, the Board concludes that 
recovery of the debt would be against the elements of equity 
and good conscience.  


ORDER

Entitlement to a waiver of the recovery of an overpayment of 
VA education benefits in the amount of $559.34 is granted.



	                        
____________________________________________
	S. S. TOTH
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


